Title: To Thomas Jefferson from Edmond Charles Genet, 15 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 15. 9bre. 1793. l’an 2e. de la Repe.

Je viens d’être instruit que des traites que J’avois delivrées aux fournisseurs de la Republique sur la tresorerie des Etats unis n’y ont point été admises les fonds qui étoient à notre disposition pour le mois de 9bre. étant dit on épuisés et les fonds pour l’année 1794. n’étant point encore faits. Je ne m’attacherai point à vous peindre le tort prodigieux que ce refus de payement fait à notre credit et à notre service, un instant de reflexion vous en convaincra; mais Je vous observerai seulement que l’assertion de la trésorerie n’est point fondée. Il est possible que mes traites sur 9bre. éxcedent le montant du Capital sec qui devoit nous être remboursé dans ce mois; mais il est démontré à mes yeux qu’elles sont de beaucoup inferieures au montant du Capital y Compris les Interêts échus et non payés Jusqu’à ce Jour. D’ailleurs, M., quand ce fait n’éxisteroit point la situation pécuniaire des Etats unis est elle assés gênée et notre situation politique est elle assés précaire pour que la tresorerie se soit refusée même à admettre un excedent de quelques milliers de dollars sur le mois de 9bre.?
J’attends avec impatience M., votre réponse sur cet objet veritablement important et Je charge le Cit. Bournonville auquel Je vous prie de vouloir bien la confier de me la faire parvenir par un éxprès.
